In an action, inter alia, for a judgment declaring that the defendant is under a contractual duty to defend and indemnify the plaintiff, pursuant to an umbrella liability insurance policy for the risks covered by a primary liability insurance policy, the defendant appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), entered February 18, 1986, which *760denied its motion for summary judgment dismissing the complaint and granted partial summary judgment to the plaintiff.
Ordered that the order is reversed, with costs, the defendant’s motion is granted, and it is declared that the defendant is not required to defend and indemnify the plaintiff for any claims brought against it for the period April 1, 1982 through April 1, 1983, for risks covered by a policy issued by Ambassador Insurance Company in effect for that period.
In the companion appeal (Pergament Distribs. v Old Republic Ins. Co., 128 AD2d 760 [decided herewith]), we have held that an umbrella, i.e., excess, liability insurance carrier was not required to "drop down” and provide primary coverage where the primary carrier was declared insolvent. Inasmuch as the insurance contract between the plaintiff and the defendant is substantially similar to the contract in the companion appeal, the defendant’s motion for summary judgment must be granted. Bracken, J. P., Brown, Rubin and Spatt, JJ., concur.